Mr. Justice Baker delivered the opinion of the court. In 1913, appellees West, Eckhart, Bothmann & Deering were practicing law in Chicago as copartners under the firm name of West & Eckhart. This appeal brings before us for review a judgment recovered by appellees, plaintiffs, against appellant Mohr, defendant, for $500, June 25, 1913. The evidence in the case other than the opinion evidence as to the value of plaintiffs ’ services, consists of the testimony of plaintiff Eckhart, defendant Mohr, and Charles Warren, called as a witness by defendant. The testimony is conflicting, but from it we think the jury might properly find the following facts: Mrs. Geary called at the office of the plaintiffs January 6, 1913, and there saw Eckhart, one of the plaintiffs, and told him that she had "a claim against defendant. Eckhart called defendant Mohr on the telephone, told him that Mrs. Geary had been at his office, and told him of the claim she said she had against him, and asked him to come to his office about it. January 10th, Mohr and Warren came to plaintiffs’ office and there saw Eckhart. Mohr asked what Mrs. Geary wanted. Eckhart told him she wanted money from the story she told, and Mohr replied, “I am not going to pay her anything. I do not owe her any money.” Eckhart said, “Mr. Mohr, she said you had heen paying her for many years and been supporting her all this time; she says that you have been acquainted with her and supporting her in this city and giving her all the money she had, and she also claims you promised to support her the rest of her life; she says you cannot stop now.” Eckhart further told Mohr that the plaintiffs would not sue or take the case into court or make any claim; that it was a nasty thing to have in the office, and that it was only because Mrs. Geary begged them to call up Mr. Mohr and said that was all that would be necessary, that he took the matter; that if she insisted on pressing the claim and making trouble, as she said she could, she would have to get another lawyer; that when he said that, Mohr said, “I will pay your fee.” Eckhart replied “All right,” and Mohr said, “I want you to stay in the case;” that Mohr said, “I will pay her $500, but I want a release and have no more trouble after this,” and Eckhart told him that he was not going to advise him on the matter; that a release would not prevent her from making, a claim in the future; that she wanted $2,000 at once and assurance that the $200 a month he had been sending her would be sent regularly. Mohr said, “Well, you talk with the woman and offer her $500, and if she is satisfied with that I will pay her $500. ’ ’ Eckhart said, ‘ ‘I will tell her what you offer, and if she consents to my negotiating with you under the circumstances, I will communicate with you later; ’ ’ that he thought he also told Mohr that she said he was responsible for her ill condition of health, and that she suffered from a miscarriage some years ago, for which he was responsible; that Mr. Mohr said he wanted Eckhart to act in the capacity of a sort of peacemaker and negotiator between the parties and get Mrs. Geary out of town,.and did not want a criminal lawyer in the case; that a few days later Eckhart telephoned defendant that he had seen Mrs. Geary, told her what Mohr said about his staying in the case and his offer to pay his fee, and that Mrs. Geary was agreeable to that arrangement, and wanted Eckhart to stay in the case, but said she would not accept $500; that the least she would take was $2,000, and that Mohr said he would call and see Eckhart. He did not do so, but sent Mrs. Geary $100, and a few days later sent her $1,000, and about January 20th, Mrs. Geary left the city. Eckhart then asked him to send a check for $500 for his services, and Mohr said, “That is too much.” In fact he did not pay anything, and this suit was brought. Whatever may have been Mrs. Geary’s intention when she first went to plaintiffs • office, she was promptly informed by Eckhart that plaintiffs would have nothing to do with any suit against Mohr. She then asked him to tell Mohr of her claim, and said that would be all that would be necessary. Eckhart told Mohr of Mrs. Geary’s claim, and it is clear that Mohr desired to avoid litigation and desired the services of Eckhart as a peacemaker and negotiator, and offered to pay him for such services. Eckhart consented to act in that capacity only in case Mrs: Geary consented to his doing so. She consented to the arrangement and expressed her desire that Eckhart remain in the case. We have, then, a case where litigation was not desired by either party, where each party desired Eckhart to conduct the negotiations, and Mohr promised to pay him for his services. Eckhart communicated to Mohr the counter-proposition made by Mrs. Geary, and Mohr, after promising to call on Eckhart, took the matter into his own hands, for he testified that he paid Mrs. Geary $1,100, not on any one’s advice, but of his own accord. The arrangement arrived at seems to have been satisfactory to both parties. On receiving the $1,100 from Mohr, Mrs. Geary left Chicago. Eckhart, it is true, represented two parties whose interests were conflicting. Mrs. Geary desired to get a comparatively large sum of money from Mohr, and Mohr desired to be relieved from her demands by paying her a comparatively small sum; but no conflicting duties were imposed on Eckhart. His chief duty was to furnish a channel of communication between the parties. He disclosed to each party his relation to the other and acted with the consent of both. We see no impropriety or inconsistency in his acting for both parties under the circumstances, nor any just ground for the refusal of Mohr to fulfil his promise to pay him for his services, and the judgment is affirmed. Affirmed.